Upon review of all of the competent evidence of record with reference to the errors assigned, and finding no good ground to reconsider the evidence, receive further evidence, rehear the parties or their representatives, the Full Commission AFFIRMS and ADOPTS the Order of Dismissal of the Deputy Commissioner as follows:
Counsel for defendant filed a Motion to Dismiss plaintiff's tort claim. Defendant's Motion to Dismiss alleges in part that plaintiff was working at the time of injury through a N.C. Department of Correction work assignment and that the Workers' Compensation Act is the exclusive remedy for prisoners who are injured while working, based upon the North Carolina Supreme Court's ruling in Richardson v. N.C. Department of Correction,345 N.C. 128, 478 S.E.2d 501 (1996).
IT IS THEREFORE ORDERED that defendant's Motion to Dismiss is GRANTED.
Each side shall bear its own costs.
                                  S/ ________________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
S/ _____________________ LAURA K. MAVRETIC COMMISSIONER
S/ _____________________ THOMAS J. BOLCH COMMISSIONER
BSB:md